Case: 21-60358     Document: 00516387857         Page: 1     Date Filed: 07/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                    July 8, 2022
                                  No. 21-60358
                                                                  Lyle W. Cayce
                                Summary Calendar                       Clerk


   Rena Nohemi Luna-Flores,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                       Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                            Agency No. A088 066 906


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Rena Nohemi Luna-Flores, a native and citizen of Honduras, petitions
   for review of the Board of Immigration Appeals’s (BIA) decision adopting
   and affirming the immigration judge’s (IJ) order denying her withholding of
   removal. We review the decision of the BIA and consider the IJ’s decision


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60358      Document: 00516387857          Page: 2    Date Filed: 07/08/2022




                                    No. 21-60358


   only insofar as it influenced the BIA. See Zhu v. Gonzales, 493 F.3d 588, 593-
   94 (5th Cir. 2007). We review factual findings for substantial evidence, see
   Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005), and questions of law de
   novo. See Zhu v. Gonzales, 493 F.3d 588, 594 (5th Cir. 2007).
          The BIA correctly determined that the proposed particular social
   group “Honduran women who are unable to leave their domestic partner” is
   not sufficiently particular or socially distinct and is impermissibly defined by
   the harm alleged. See Jaco v. Garland, 24 F.4th 395, 402, 405-07 & n.4 (5th
   Cir. 2021); Gonzales-Veliz v. Barr, 938 F.3d 219, 232 (5th Cir. 2019). Matter
   of A-B-, 28 I & N. Dec. 307, 309 (A.G. 2021), cited by Luna-Flores for
   support, does not alter our analysis. See Jaco, 24 F.4th at 405-07.
          The petition for review is DENIED.




                                          2